Case 1:19-cv-00343-MJT-ZJH Document 13 Filed 04/29/20 Page 1 of 1 PageID #: 110



                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                            BEAUMONT DIVISION


 SEAN CHRISTOPHER PAGE                                    §

 VS.                                                      §                CIVIL ACTION NO. 1:19-CV-343

 WARDEN, FCC BEAUMONT                                     §

                               ORDER ADOPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION

          Petitioner, Sean Christopher Page, an inmate formerly confined at FCC Beaumont,

 proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.
          The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

 Court. The Magistrate Judge recommends granting Respondent’s Motion to Dismiss.

          The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, and pleadings.                              No

 objections to the Report and Recommendation of United States Magistrate Judge have been filed

 to date.1

                                                       ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

 accordance with the recommendations of the Magistrate Judge.

                                               SIGNED this 29th day of April, 2020.




                                                                                   ____________________________
                                                                                   Michael J. Truncale
                                                                                   United States District Judge
          1
            A copy of the Report and Recommendation was returned “undeliverable” with the notation that petitioner is
 no longer at this address (docket entry no. 12). Petitioner has failed to update the Court with his current address as
 required by Local Rule CV-11(d).
